DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/18 has been entered.
Claims 21-40 are pending.  Claims 1-3, 6-13, and 16-20 have been cancelled and claims 4-5, 14, and 15 were cancelled by previous amendment.  Claims 21-40 have been newly added.
Response to Arguments
Applicant's arguments filed on 12/01/2022 have been fully considered but they are not moot because the previously rejection claims 1-3, 6-13, and 16-20 have all been cancelled.  Claims 21-40 have been newly added and are addressed in the rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract ideas without significantly more. The claims recites limitations such as “detecting an appearance of inactive prize symbols on the game screen and locking each corresponding unisymbol reel displaying an inactive prize symbol in place” – certain method of organizing human activity and/or mental processes; and “detecting an appearance of a special symbol appearing in a game screen with the plurality of unisymbol reels in a stopped position and responsively animating each inactive prize symbol displayed in the grid to transform into an active prize symbol” --certain method of organizing human activity and/or mental process.  These limitations are found to recite concepts analogous to a certain method of organizing human activity (e.g., managing a social activity including rules and/or instructions) and mental processes (e.g., an observation, evaluation, judgement, and/or opinion).  For at least these reasons, the claims are found to recite an abstract idea under Step 2A-prong 1.
This judicial exception is not integrated into a practical application because the additional limitations such as “animating a game screen on the display device including a plurality of virtual reels displayed in a grid having a plurality of cells arranged in a plurality of rows and columns, each virtual reel being displayed in a corresponding column;” “animating the virtual reels to simulate spinning and stopping the plurality of virtual reels to display an outcome;” “animating a plurality of unisymbol reels onto the game screen to transform the plurality of virtual reels into the plurality of unisymbol reels, each unisymbol reel being displayed in a corresponding cell of the grid and including a plurality of bonus credit prize symbols, the plurality of bonus credit prize symbols including active prize symbols and inactive prize symbols;” and “animating the plurality of unisymbol reels to simulate spinning and stopping the plurality of reels with each corresponding unisymbol reel displaying an inactive prize symbol being locked in place” amount to instructions to invoke a computer to implement the abstract idea, extra solution activity of the abstract idea, and/or a technical environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).  Moreover, the remaining elements such as “a cabinet”, “a display device mounted to the cabinet” and “a control unit operably coupled to the display device, the control unit including a processor programmed to execute an algorithm to display an animated sequence of computer-generated images on the display device including the steps of:” amount to instructions to invoke highly-generalized computer components to implement the abstract idea and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f) and (h)).  For at least these reasons, the claims are not found to integrate the claim into a practical application under Step 2A-prong 2.
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as “a cabinet”, “a display device mounted to the cabinet” and “a control unit operably coupled to the display device, the control unit including a processor programmed to execute an algorithm to display an animated sequence of computer-generated images on the display device including the steps of:” when considered as individual elements and/or as a collection of elements amount to reciting highly-generalized computer components performing their well-known, routine, and conventional functions to implement a game (e.g., algorithm to display an animated sequence) to one of ordinary skill in the gaming art.  For instance, Vancura et al. (US 2010/0029381) discloses an electronic gaming machine includes a cabinet, a display device, and a control unit operably coupled to the display device, the control unit including a processor programmed to execute an algorithm to display an animated sequence of computer-generated images on the display device (see Vancura, Fig. 1, 0008, 0037-0040).  For at least these reasons, the additional elements when viewed individually or as a collective whole do not amount to significantly more than the abstract idea. 
Regarding independent claims 28 and 35 are directed to substantially the same subject matter as independent claims 21 but are directed to embodiments of a method of operating a gaming machine and a non-transitory computer-readable storage media storing executable instructions.  It follows that independent claims 28 and 35 are found to recite an abstract idea for substantially the same reasons as discussed above with respect to independent claim 1.
Regarding dependent claims 22-27, 29-34, and 36-40 have been reviewed and found to recite additional limitations of the abstract idea (see MPEP 2106.04(a), invoking a computer to implement the abstract idea, extra solution activity, and/or a technological environment to perform the abstract idea.  It follows, that for the reasons discussed above, claims 21-40 have been found to recite an abstract idea without significantly more.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baerlocher et al. (US 6,413,162 B1) discloses a display of unisymbol reels used to present a wagering game.
Watkins et al. (US 2009/0124338 A1) discloses a game system which modifies a multisymbol reel in a first display mode and transitioning to a unisymbol reel in a bonus game feature which locks wild symbols during a free spin animation sequence (see Watkins, Figs. 6-10, 0068-0078).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715